Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fatmi in their publication entitled “Theoretical studies of structural, elastic, electronic and lattice dynamicproperties of AlxYyB1-x-yN quaternary alloys”.

Regarding Claim 1 and 10:  Fatmi teaches the viability of various quaternary alloys from the AlN-BN-YN series.  Fatmi teaches that where the composition is AlN dominant, the material crystallizes in the wurtzite structure.  Fatmi further teaches that the material may have enhanced piezoelectric properties relative to binary alloys (See Introduction).  Furthermore, the material of Fatmi is of the same material composition that is instantly claimed and would necessarily have the same properties in terms of piezoelectric attributes.    Fatmi shows calculations for various alloy compositions such as Al0.75Y0.121B0.129N (See Table 1).  This is an AlN material doped with Y and B.  This composition would be of a wurtzite structure based on the composition of the material and the fact that AlN naturally crystallizes in the wurtzite structure.  Those of ordinary skill in the art would have found it obvious to create such an alloyed nitride based on the teachings of Fatmi regarding the potential increased piezoelectric properties of such a material. 

Those of ordinary skill in the art would have found it obvious to create the quaternary alloy by any known alloying method for wurtzite AlN crystals.

Regarding Claim 2-6 and 11-15:  The first and second alloying element may be Yttrium and Boron, which are trivalent elements (See Table 1).  

Regarding Claim 7-8 and 16-17:  Fatmi teaches that yttrium is contained at 12.1 mol% relative to other cations in the material, while Boron is contained at 12.9 mol% (See Table 1).

Regarding Claim 9 and 18-20:  Fatmi teaches that the material is set forth is to be used as a film used in the piezoelectric field and may be strained.  It would have been obvious to those of ordinary skill in the art to deposit such a film on a substrate (such as AlN, which is taught by Fatmi in the results and experimental section) to alter its modulus through the doping taught by Fatmi.  Those of ordinary skill would have found it obvious to subject a piezoelectric material to strain the material in a compressive and tensile manner as this is the purpose of a piezoelectric material.  Piezo materials by definition are those that create electric charge by the application of such a stress.  

Regarding Claim 21 and 22:  Fatmi teaches that AlN may be doped by both Boron Nitride and Yttrium Nitride to form a ternary nitride material.  The original specification sets forth that the alloying of BN and YN are capable of providing optimization of piezoelectric and mechanical properties.  As Fatmi teaches the use of the same first and second dopant alloys, it is capable of the same optimization and the claimed properties in terms of this enhancement would necessarily follow therefrom.  Those of .

Response to Arguments
Applicant's arguments filed 3/5/21 have been fully considered but they are not persuasive. Applicant argues that the material of the prior art teaches the experimental capability of alloy films but does not teach the enhanced piezoelectric property as is disclosed.  This limitation is not present in the independent claim.  The claims are drawn to a composition.  The prior art obviates the creation of the very same compositions, which would necessarily have the same claimed properties as those of applicant.  The same compositions would necessarily have the same piezoelectric properties.  It is further noted that applicant does not set forth any limitation in terms of the actual properties claimed.  Considering this ad arguendo, even in the event that the material of the prior art did not exhibit piezoelectric characteristics, this value (0) would be considered a piezoelectric property as it describes the piezoelectric nature or lack thereof of the material. The material of the prior art may exhibit the same optimization as that which is disclosed as it is of the same ternary system.  There are a multitude of both piezoelectric and mechanical properties.  It is unclear what attribute is actually being determined or optimized.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Matthew E. Hoban/Primary Examiner, Art Unit 1734